UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB/A1 |X| Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended February 29, 2008 || Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-28506 GATE TO WIRE SOLUTIONS, INC (Name of Small Business Issuer in its charter) TrackPower, Inc. (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Nevada (State or other jurisdiction of incorporation or organization) 13-3411167 (I.R.S. Employer Identification No.) 3565 King Road, Suite 102 King City, Ontario L7B 1M3 (Address of Principal Executive Offices) 905-833-9845 (Issuer’s Telephone No., including area code) 67 Wall Street, Suite 2211 New York, New York, 10005 (Former Address) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act o Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes (X) No () Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this Form, andno disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB (). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes () No(X) The issuer’s revenues for the fiscal year ended February 29, 2008 were Based on the closing price on June 4, 2008 of $0.0018 per share of common stock, as reported by the NASD’s OTC Bulletin Board, the aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant was approximately $3,476,230.For the purposes of this response, directors, officers and holders of 5% or more of the issuer’s Common Stock are considered the affiliates of the issuer at such date. As of June 4, 2008, the number of shares outstanding of the registrant’s Common Stock was 2,510,243,040 shares. DOCUMENTS INCORPORATED BY REFERENCE The following document is incorporated by reference into Part III of the Annual Report on Form 10-KSB: Portions of Part III information will be disseminated by either amendment to Form 10KSB within 120 days of year end or through the Company’s Definitive Proxy Statement for the 2008 Annual Meeting of Shareholders, are incorporated by reference. Transitional Small Business Disclosure Format (check one):Yes () No(X) Explanatory Note: This Form 10-KSB/A1 for the Registrant’s fiscal year ended February 29, 2008, as filed with the Securities and Exchange Commission (the “SEC”) on June 13, 2008, is being filed to amend Item 8A. Controls and Procedures. Part I Item 1. Description of Business History TrackPower, Inc. ("we, "us," "our," “TrackPower,” or the "Company") was incorporated under the laws of the State of Wyoming on June 30, 1993. Description of Current Business Plan Our present business strategy and direction is to develop and operate a horseracing video distribution venture in international markets. Recent Developments Bettor Solutions Inc.
